Citation Nr: 0419482	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  98-08 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased rating for internal 
derangement of the right knee, status post meniscectomy, 
currently rated as 10 percent disabling.

2. Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1969.  His appeal initially came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied an 
evaluation in excess of 10 percent for the veteran's internal 
derangement of the right knee, status post meniscectomy.  The 
RO's denial was affirmed by the Board in a decision dated 
December 1999.   

That decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2000 order, 
the Court vacated the Board's decision and remanded the case 
back to the Board with instructions that it readjudicate the 
claim in accordance with the parties' Joint Motion for 
Partial Remand (Joint Motion).  In particular, the Joint 
Motion pointed out that the Board should consider whether a 
separate rating should be assigned for painful motion due to 
arthritis.  The Board remanded the case in October 2000 for a 
VA examination and to determine whether the veteran was 
entitled to a separate rating for arthritis.  

In a December 2002 rating decision, the RO granted service 
connection and assigned a 10 percent rating for arthritis of 
the right knee, effective December 15, 1997.  Therefore, the 
issue of entitlement to an initial rating in excess of 10 
percent for arthritis of the right knee is also on appeal.  
The Board remanded the case again in June 2003 to ensure 
compliance with the Veterans Claims Assistance Act of 2000.  
The case is once again before the Board for review.  

In a statement in December 2002, the veteran referred to 
service connection for a Baker's cyst of the right knee.  
This matter is not before the Board and is referred to the 
RO.  
FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  The veteran's internal derangement of the right knee, 
status post meniscectomy, is manifested by severe subluxation 
and lateral instability. 

3.  The veteran's arthritis of the right knee is manifested 
by range of motion from zero to 120 degrees, subjective 
complaints of pain on motion, and X-ray evidence of mild 
arthritic changes.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2003).

2.  The criteria for a 30 percent rating for internal 
derangement of the right knee, status post meniscectomy, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his right knee 
disability involving internal derangement of the right knee, 
status post meniscectomy, as well as his arthritis of the 
right knee.  In the interest of clarity, the Board will 
initially discuss whether the issues on appeal have 
procedurally been properly developed for appellate purposes.  
The Board will then address the merits of the issues on 
appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000, during the course of this appeal.  The VCAA 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

First, the VA is required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction (AOJ).  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II).  In 
the present case, however, the veteran's claim was filed and 
initially denied prior to VCAA notice being provided to him.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In this case, since the VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Although the 
Court did not specify how the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) that are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran in July 2003 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the most recent transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

As noted previously, the new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  By virtue of the 
July 2003 letter sent to the veteran, the Board finds that he 
was provided with every opportunity to identify and submit 
evidence in support of his claim.  Although the VCAA notice 
letter does not specifically contain the fourth element, the 
Board finds the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim 
throughout development of the case at the RO.  See Bernard, 
supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  Moreover, pursuant to the Board's 
remand, VA examined the veteran's right knee disability in 
January 2001.  The examination report appears adequate for 
rating purposes, and there is no evidence that the veteran's 
right knee disability has worsened since that examination.  
Therefore, the record is complete and the case is ready for 
appellate review

II.  Discussion

The veteran's service entrance examination report disclosed 
that he had a right knee sprain prior to service but that it 
was not disabling.  The veteran reinjured his right knee 
during basic training, thereby aggravating it beyond the 
normal progression.  As a result, an April 1971 rating 
decision granted service connection and assigned a 10 percent 
rating for internal derangement of the right knee, effective 
October 1969.  This disability was increased to 20 percent 
for a brief period but later reduced to 10 percent.  In 
December 1997, the veteran filed a claim for a rating in 
excess of 10 percent for his service-connected internal 
derangement of the right knee.  

The authority for the December 2002 rating decision granting 
service connection for arthritis of the right knee, rated 
separately from the internal derangement at 10 percent, was 
an opinion of the VA General Counsel holding that separate 
ratings may be assigned under Diagnostic Code (DC) 5257 for 
instability and DC 5003 for arthritis.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  Therefore, the issue of entitlement 
to an initial rating in excess of 10 percent for arthritis of 
the right knee also is currently before the Board because it 
is encompassed within the veteran's claim for increase for 
the right knee and is not the highest scheduler rating 
available for the disability.  

A.  Factual Background

The veteran was afforded a VA orthopedic examination in 
December 1997.  At that time, it was noted that he wore a 
knee brace, rarely used a cane, and was able to function as a 
truck driver and perform normal activities.  The veteran 
stated that his right knee was manifested by pain, 
tenderness, stiffness, and swelling.  He reported no specific 
flare-ups.  He also reported that his right knee would 
occasionally give way.  He indicated that these symptoms were 
aggravated by weather changes.  Upon physical examination, 
the veteran was able to ambulate without aid or assistance.  
A surgical scar over the right knee was described as painful 
and tender.  The veteran was able to move his right knee from 
zero to 130 degrees, with crepitus on motion.  Limited joint 
line pain was also noted.  There was no effusion, and 
McMurray's testing was negative.  Both anterior drawer and 
Lachman testing were positive, with definite anterior 
cruciate ligament (ACL) looseness.  There was also ACL 
instability with loss of his ligament.  X-rays revealed mild 
degenerative changes in the right knee.  The diagnosis was 
"Residual postop meniscectomy right knee with ACL 
insufficiency."

At a June 1998 hearing, the veteran testified that his right 
knee was manifested by pain and instability.  He stated that 
he walked with a limp and used a cane for support.  He also 
said he wore a brace daily to stabilize the knee.  He 
explained that it was difficult to walk from his 
representative's office to the hearing room, which was 
approximately 50 yards. 

In a March 1999 letter, R.E., M.D., indicated that he had 
examined the veteran's right knee and found significant 
osteoarthritis of the medial compartment.  Dr. R.E. explained 
that the veteran had had a "progressive downhill course" 
since the original injury in 1968.  Dr. R.E. noted that the 
veteran had continued dysfunction in his right knee, noting 
significant medial joint space narrowing and patellofemoral 
narrowing.  Overall, Dr. R.E. opined that the veteran's right 
knee disability had definitely deteriorated. 

Pursuant to the Board's October 2000 remand, the veteran was 
afforded an additional VA orthopedic examination in January 
2001 to determine the nature and severity of his right knee 
disability.  The veteran told the examiner that his right 
knee disability had been getting worse over the past several 
years, with increasing pain, stiffness, occasional swelling, 
and frequent giving way with associated fatigability.  It was 
noted that the veteran wore a knee brace and used a cane at 
all times.  The veteran described constant pain, which he 
rated at level 8 on a pain scale from 1 to 10.  He reported 
difficulty going up and down stairs, and increased symptoms 
with weather changes and prolonged standing.  

Objectively, the examiner noted that the veteran ambulated 
with a limp on the right side while wearing a brace and using 
a cane.  There was generalized pain, soreness, and tenderness 
throughout the knee, as well as constant pain with both 
active and passive motion.  There was no effusion.  
Patellofemoral joint line tenderness as well as medial and 
lateral joint line tenderness was present.  The right knee 
had active motion from zero to 120 degrees and passive motion 
from zero to 140 degrees.  The examiner noted that pain was 
inordinately severe.  The knee joint appeared stable with 
medial and lateral testing, and just slightly loose with 
anteroposterior testing.  McMurray's testing was negative.  
X-rays revealed only mild arthritic changes in an otherwise 
normal knee.  The diagnosis was residual postoperative injury 
of the right knee with arthritis.  The examiner indicated 
that right knee pain was present at all times, whether the 
veteran was resting, walking, standing, or with any kind of 
motion.  However, it was impossible to determine to what 
extent the pain was due to arthritis versus the internal 
derangement.

A February 2001 VA MRI study of the veteran's right knee 
revealed findings consistent with a Baker's cyst but no 
evidence of a meniscal tear.  A March 2001 radiology study 
was interpreted as showing no significant bone or joint 
abnormality of the right knee.  Treatment records from S.C., 
M.D., dated in September 2003 also noted the veteran's 
statement that his knee "is the same not feeling any 
better."  Objective findings included slight varus, 12-20 mm 
Lachman's, and a 3+ pivot.  It was also noted that the 
veteran did not walk with a limp.  The diagnoses included 
acute tear of the ACL and the medial collateral ligament 
(MCL) as well as osteoarthritis of the right knee.  Dr. S.C. 
advised the veteran that he needed ACL reconstruction and 
that he may need a total knee replacement in the future.  

B.  Internal Derangement of the Right Knee, Status Post 
Meniscectomy

The veteran contends that his internal derangement of the 
right knee, status post meniscectomy, warrants an evaluation 
in excess of 10 percent.  For the reasons set forth below, 
the Board agrees and finds that the evidence supports a 30 
percent rating for this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The veteran's internal derangement of the right knee, status 
post meniscectomy, is currently rated under DC 5257 for 
disability associated with recurrent subluxation or lateral 
instability.  Under this code provision, a slight impairment 
of the knee warrants a 10 percent rating; moderate impairment 
of the knee warrants a 20 percent rating; and severe 
impairment of the knee warrants a 30 percent rating.  See 38 
C.F.R. § 4.71a, DC 5257.

Applying DC 5257 to the facts of this case, the Board finds 
that the evidence supports a 30 percent rating for the 
veteran's right knee disability due to severe subluxation and 
lateral instability.  The veteran has consistently reported 
complaints involving instability and giving way of the right 
knee, which are supported by objective clinical findings.  
Lachman and drawer testing for instability of the knee joint 
were positive when the veteran was examined in December 1997.  
Although a VA examiner in January 2001 noted that the 
veteran's right knee appeared stable with medial and lateral 
testing, Dr. S.C. most recently reported that Lachman's 
testing was positive and that the veteran's right knee had a 
3+ pivot, thereby indicating surgical reconstruction due to 
significant ligament instability of the knee joint.  
Moreover, the records show that the veteran has worn a knee 
brace daily and often uses a cane for support.  

In light of all the evidence, the Board concludes that the 
veteran's service-connected right knee disability is most 
consistent with severe impairment of the knee involving 
recurrent subluxation or lateral instability, as required for 
a 30 percent evaluation under DC 5257.  Since this is the 
highest scheduler rating provided under this code provision, 
no further analysis is required. 

C.  Arthritis of the Right Knee

Since the veteran disagreed with the initial 10 percent 
rating assigned following the grant of service connection for 
arthritis of the right knee, effective from December 15, 
1997, separate ratings may be assigned for separate periods 
of time based on the facts found.  This practice is known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The 10 percent evaluation for arthritis of the veteran's 
right knee has been assigned pursuant to DC 5003.  Under this 
code, degenerative arthritis (established by X-ray findings) 
in turn will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when the limitation of motion 
of the specific joint or joints involved is noncompensable (0 
percent) under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted for X-ray 
evidence of arthritic involvement of two or more major 
joints, and a 20 percent rating is warranted when there is X-
ray evidence of arthritic involvement of two or more major 
joints with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, DC 5003 (emphasis added).  The knee is 
considered a major joint.  38 C.F.R. § 4.45(f).

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.  Limitation of flexion of the knee is 
rated in accordance with DC 5260.  This code provides that 
flexion limited to 15 degrees warrants a 30 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
and flexion limited to 60 degrees warrants a zero percent 
(noncompensable) rating.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
38 C.F.R.    § 4.71a, DC 5261.

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the veteran's right knee 
disability due to arthritis has been correctly evaluated as 
10 percent disabling.  The veteran was able to move his right 
knee from zero degrees of extension to 130 degrees of flexion 
when examined in December 1997, and from zero degrees of 
extension to 120 degrees of flexion when examined in January 
2001.  These range of motion findings do not meet the 
criteria for a compensable evaluation under DC 5260 or DC 
5261, and essentially reflect normal range of motion.  The RO 
assigned a 10 percent evaluation for the veteran's complaints 
of pain based on a determination the complaints were 
supported by adequate pathology.  However, there is simply no 
basis to assign an initial evaluation in excess of 10 percent 
at any point since the initial grant of service connection 
for the veteran's right knee disability due to arthritis and 
limitation of motion. 

For these reasons, the Board also finds that an evaluation 
higher than 10 percent is not warranted on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R.      §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  The veteran has reported 
severe pain with motion.  However, radiology studies have 
shown only mild arthritic changes of the right knee joint.  
In any event, the Board notes that any functional loss due to 
pain has been compensated in the currently assigned 10 
percent evaluation for the veteran's arthritis and limitation 
of motion and by the 30 percent evaluation the Board has 
granted in this decision under DC 5257, in keeping with 
medical notations that the pain cannot objectively be 
attributed to arthritis versus the joint instability.  The 
Board finds that the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.49 do not provide any basis for an evaluation in excess 
of 10 percent for arthritis of the knee. 

In conclusion, the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's arthritis of 
the right knee.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).  Hence, the appeal as to the propriety of the initial 
rating for arthritis of the right knee must be denied.

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, the evidence does not show that the veteran's 
service-connected right knee disability has caused marked 
interference with employment.  In this regard, a May 2001 
Social Security Administration decision noted that the 
veteran was severely impaired due to degenerative disc 
disease of the lumbar spine but did not mention of his right 
knee disability.  Although the veteran's right knee 
disability likely impacts his ability to work, and he has 
been employed as a such impairment has already been 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
ORDER

An initial rating in excess of 10 percent for arthritis of 
the right knee is denied.

A 30 percent rating for internal derangement of the right 
knee, status post meniscectomy, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



